DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application file on 
Claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11, 14-18, 21, 22, 24, 25, 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faxér et al (US 2022/0039099 A1).

Regarding claim 1. Faxér discloses A method for wireless communications by a user equipment (UE), comprising: 
receiving, via a first component carrier, control information that triggers transmission of an aperiodic reference signal in a second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier
identifying a quasi co-location assumption for reception of the aperiodic reference signal in the second component carrier based at least in part on a control resource set not being configured for the second component carrier, [0110]-[0111] UE receiving/identifying QCL type for receiving the RS in difference CC/BWP; (Referring to [0106] [---] A UE is not expected to be configured with different TCI-StateId's for the same aperiodic CSI-RS resource ID configured in multiple aperiodic CSI-RS resource sets with the same triggering offset in the same aperiodic trigger state. That is there no multiple resource sets for a TCI sate. (TCI state associated with QCL). In view of that, [0110]-[0111] signifies that UE receiving a QCL type is not expected to associated with in multiple aperiodic CSI-RS resource sets. [0114] clarifies that only one of the aperiodic CSI-RS resource sets from the Resource Setting is associated with the trigger state. This means that second carrier is not associated with resource set); and 
receiving the aperiodic reference signal of the second component carrier based at least in part on the quasi co-location assumption Fig. 5; [0088], [0111] UE applies the QCL assumption in receiving the aperiodic CSI-RS.

Regarding claim 2. Faxér discloses, further comprising: receiving control signaling that indicates one or more configured transmission configuration indicator states for a shared data channel of the second component carrier [0110]-[0112], receiving TCI states, wherein the identified quasi co-location assumption is the same as a quasi co-location assumption corresponding to a first transmission configuration indicator state of the one or more configured transmission configuration indicator states, [0105], [0110]-[0112] TCI states associated with QCL types. 

Regarding claim 5. Faxér discloses, wherein receiving the control signaling 2 comprises: receiving the control signaling that is radio resource control signaling that indicates the one or more configured transmission configuration indicator states [0110], higher layer signaling of the QCL and TCI states.

Regarding claim 6. Faxér discloses, further comprising: receiving control signaling that indicates a plurality of configured transmission configuration indicator states for the second component carrier, wherein the identified quasi co-location assumption is the same as a quasi co-location assumption corresponding to a first transmission configuration indicator state of the plurality of configured transmission configuration indicator states, [0110]-[0111].

Regarding claim 10. Faxér discloses, wherein receiving the control information comprises: receiving, via the first component carrier having a first numerology, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that has a second numerology that differs from the first numerology, [0010]-[0011], [0110]- [0111]. 

Regarding claim 11. Faxér discloses, wherein receiving the control information comprises: receiving, via the first component carrier that is a frequency range 1 (FR1) 4 component carrier that has a first numerology, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that has a second numerology that differs from the first numerology, [0010]-[0011], [0110]-[0111], numerology of an active BWP, and numerology of a target BWP and target BWP has a different numerology and different BWP/frequency range. 

Regarding claim 14. Faxér discloses, wherein receiving the control information comprises: receiving, via the first component carrier, the control information that is downlink control information that triggers transmission of the aperiodic reference signal in the second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier.

Regarding claim 15. Faxér discloses, further comprising: generating a reference signal measurement for the aperiodic reference signal; and transmitting a measurement report that indicates the reference signal measurement, [0078], [0178].

Regarding claim 16. Faxér discloses, further comprising: deriving a channel metric that comprises one or more of delay spread, doppler spread, average delay, doppler shift, or any combination thereof, based at least in part on the reference signal measurement; and decoding a shared data channel that uses the aperiodic reference signal as a quasi co-location source, Noh: [0107].

Regarding claim 17. Faxér discloses, A method for wireless communications by a base station, comprising: transmitting, via a first component carrier, control information that triggers transmission of a aperiodic reference signal in a second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier; 
identifying a quasi co-location assumption for transmission of the aperiodic reference signal in the second component carrier based at least in part on a control resource set not being configured for the UE for the second component carrier, [0110]-[0111] UE receiving/identifying QCL type for receiving the RS in difference CC/BWP, (Referring to [0106] [---] A UE is not expected to be configured with different TCI-StateId's for the same aperiodic CSI-RS resource ID configured in multiple aperiodic CSI-RS resource sets with the same triggering offset in the same aperiodic trigger state. That is there no multiple resource sets for a TCI sate. (TCI state associated with QCL). In view of that, [0110]-[0111] signifies that UE receiving a QCL type is not expected to associated with in multiple aperiodic CSI-RS resource sets. [0114] clarifies that only one of the aperiodic CSI-RS resource sets from the Resource Setting is associated with the trigger state. This means that second carrier is not associated with resource set); and 
transmitting an aperiodic reference signal via the second component carrier based at least in part on the quasi co-location assumption, Fig. 5; [0088], [0111] UE applies the QCL assumption in receiving the aperiodic CSI-RS.

Regarding claim 18. Faxér discloses, further comprising: transmitting control signaling that indicates one or more configured transmission configuration indicator states for a shared data channel of the second component carrier, wherein the identified quasi co-location assumption is the same as a quasi co-location assumption corresponding to a first transmission configuration indicator state of the one or more configured transmission configuration indicator states, [0110]-[0111].

Regarding claim 21. Faxér discloses, wherein transmitting the control signaling comprises: transmitting the control signaling that is radio resource control signaling that indicates the one or more configured transmission configuration indicator states, [0110], higher layer signaling of the QCL and TCI states.

Regarding claim 22. Faxér discloses, further comprising: transmitting control signaling that indicates a plurality of configured transmission configuration indicator states for the second component carrier, wherein the identified quasi co-location assumption is the same as a quasi co-location assumption corresponding to a first transmission configuration indicator state of the plurality of configured transmission configuration indicator states, [0110]-[0111].

Regarding claim 24. Faxér discloses, wherein transmitting the control information comprises: transmitting, via the first component carrier having a first numerology, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that has a second numerology that differs from the first numerology, [0010]-[0011], [0110]- [0111].

Regarding claim 25. Faxér discloses, wherein transmitting the control information comprises: transmitting, via the first component carrier that is a frequency range 1 (FR1) component carrier that has a first numerology, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that has a second numerology that differs from the first numerology, [0010]-[0011], [0110]-[0111], numerology of an active BWP, and numerology of a target BWP and target BWP has a different numerology and different BWP/frequency range. 

Regarding claim 28. Faxér discloses, wherein transmitting the control information comprises: transmitting, via the first component carrier, the control information that is downlink control information that triggers transmission of the aperiodic reference signal in the second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier.

Regarding claim 29. Faxér discloses, An apparatus for wireless communications by a user equipment (UE), comprising: a processor, a memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: receive, via a first component carrier, control information that triggers transmission of an aperiodic reference signal in a second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier; 
identify a quasi co-location assumption for reception of the aperiodic reference signal in the second component carrier based at least in part on a control resource set not being configured for the second component carrier, [0110]-[0111] UE receiving/identifying QCL type for receiving the RS in difference CC/BWP; (Referring to [0106] [---] A UE is not expected to be configured with different TCI-StateId's for the same aperiodic CSI-RS resource ID configured in multiple aperiodic CSI-RS resource sets with the same triggering offset in the same aperiodic trigger state. That is there no multiple resource sets for a TCI sate. (TCI state associated with QCL). In view of that, [0110]-[0111] signifies that UE receiving a QCL type is not expected to associated with in multiple aperiodic CSI-RS resource sets. [0114] clarifies that only one of the aperiodic CSI-RS resource sets from the Resource Setting is associated with the trigger state. This means that second carrier is not associated with resource set); and 
receive the aperiodic reference signal of the second component carrier based at least in part on the quasi co-location assumption, [0110]-[0111] UE receiving/identifying QCL type for receiving the RS in difference CC/BWP.

Regarding claim 30. Faxér discloses, An apparatus for wireless communications by a base station, comprising: 
a processor, a memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, via a first component carrier, control information that triggers transmission of a aperiodic reference signal in a second component carrier, Fig. 5; [0090] aperiodic CSI-RS triggered in PDCCH/DCI on a first carrier; 
identify a quasi co-location assumption for transmission of the aperiodic reference signal in the second component carrier based at least in part on a control resource set not being configured for the UE for the second component carrier, [0110]-[0111] UE receiving/identifying QCL type for receiving the RS in difference CC/BWP; (Referring to [0106] [---] A UE is not expected to be configured with different TCI-StateId's for the same aperiodic CSI-RS resource ID configured in multiple aperiodic CSI-RS resource sets with the same triggering offset in the same aperiodic trigger state. That is there no multiple resource sets for a TCI sate. (TCI state associated with QCL). In view of that, [0110]-[0111] signifies that UE receiving a QCL type is not expected to associated with in multiple aperiodic CSI-RS resource sets. [0114] clarifies that only one of the aperiodic CSI-RS resource sets from the Resource Setting is associated with the trigger state. This means that second carrier is not associated with resource set); and 
transmit an aperiodic reference signal via the second component carrier based at least in part on the quasi co-location assumption, ; [0088], [0111] UE applies the QCL assumption in receiving the aperiodic CSI-RS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Faxér et al. US 2022/0039099 A1 hereinafter Faxér in view of Noh et al. US 2019/0356444 A1 hereinafter Noh.

Regarding claim 12. Faxér does not explicitly teach but Noh teaches, wherein receiving the control information comprises: receiving, via the first component carrier that is a frequency range 2 (FR2) component carrier, or a frequency range 3 (FR3) component carrier, or a frequency range 4 (FR4) component carrier, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that is a frequency range 2 (FR2) component carrier, or a FR3 component carrier, or a FR4 component carrier, Noh: [0101], [0107], [0165], operating in FR2.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Faxér with Noh to provide efficient way to allocate reference signal in 5G, see Noh, [0006].

Regarding claim 13. Faxér does not explicitly teach but Noh teaches, wherein receiving the control information comprises: receiving, via the first component carrier, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that is a frequency range 2 (FR2) component carrier, or a frequency range 3 (FR3) component carrier, or a frequency range 4 (FR4) component carrier, Noh: [0101].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Faxér with Noh to provide efficient way to allocate reference signal in 5G, see Noh, [0006].

Regarding claim 26. Faxér does not explicitly teach but Noh teaches, wherein transmitting the control information comprises: transmitting, via the first component carrier that is a frequency range 2 (FR2) component carrier, or a frequency range 3 (FR3) component carrier, or a frequency range 4 (FR4) component carrier, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that is a FR2 component carrier, or a FR3 7 component carrier, or a FR4 component carrier, Noh: [0101], [0107], [0165], operating in FR2.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Faxér with Noh to provide efficient way to allocate reference signal in 5G, see Noh, [0006].

Regarding claim 27. Faxér does not explicitly teach but Noh teaches, wherein transmitting the control information comprises: transmitting, via the first component carrier, the control information that triggers transmission of the aperiodic reference signal in the second component carrier that is a frequency range 2 (FR2) component carrier, or a frequency range 3 (FR3) component carrier, or a frequency range 4 (FR4) component carrier, Noh: [0101].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Faxér with Noh to provide efficient way to allocate reference signal in 5G, see Noh, [0006].

Allowable Subject Matter
Claims 3, 4, 7, 8, 9, 19, 20, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414